
	
		II
		109th CONGRESS
		2d Session
		S. 2693
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2006
			Mr. Burns introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prevent congressional reapportionment
		  distortions.
	
	
		1.Short titleThis Act may be cited as the
			 Fair and Accurate Representation Act
			 of 2006.
		2.Prevention of
			 congressional reapportionment distortions
			(a)FindingsCongress
			 finds that—
				(1)in recent years,
			 millions of aliens have entered the United States in violation of immigration
			 laws and are now residing illegally in the United States and are subject to
			 deportation;
				(2)the established
			 policy of the Bureau of the Census is to make a concerted effort to count the
			 foreign born population within the United States without making a separate
			 computation for illegal aliens; and
				(3)by including the
			 millions of illegal aliens in the reapportionment base for the House of
			 Representatives, many States will lose congressional representation which such
			 States would not have otherwise lost, thereby violating the constitutional
			 principle of one man, one vote.
				(b)Adjustments to
			 prevent distortionsSection 141 of title 13, United States Code,
			 is amended—
				(1)by redesignating
			 subsection (g) as subsection (h); and
				(2)by inserting
			 after subsection (f) the following:
					
						(g)The Secretary
				shall make such adjustments in total population figures as may be necessary,
				using such methods and procedures as the Secretary determines feasible and
				appropriate, in order that aliens who are in the United States in violation of
				the immigration laws of the United States are not counted in tabulating
				population under subsection (b) for the purposes of apportionment of
				Representatives in Congress among the several States. Nothing in this
				subsection shall be construed to supersede section 195 of this
				title.
						.
				(c)Conforming
			 amendmentSection 22(a) of the Act entitled An Act To
			 provide for the fifteenth and subsequent decennial censuses and to provide for
			 apportionment of Representatives in Congress, of June 18, 1929 (2
			 U.S.C. 2a(a)), is amended by striking as ascertained under the
			 seventeenth and each subsequent decennial census of the population and
			 inserting as ascertained and reported under section 141 of title 13,
			 United States Code, for each decennial census of population.
			
